              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:21-cv-00168-MR
           CRIMINAL CASE NO. 1:19-cr-00087-MR-WCM-2


KRISTOFF MICHAEL HUNTER,        )
                                )
              Petitioner,       )
                                )
vs.                             )
                                )
UNITED STATES OF AMERICA,       )               MEMORANDUM OF
                                )               DECISION AND ORDER
              Respondent.       )
_______________________________ )

      THIS MATTER is before the Court on Petitioner’s Motion under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody. [Doc. 1].

I.    BACKGROUND

      On November 18, 2019, Petitioner pleaded guilty pursuant to a written

plea agreement to interference with Hobbs Act robbery in violation of 18

U.S.C. § 1951(a), and brandishing a firearm during a crime of violence and

aiding and abetting the same in violation of 18 U.S.C. §§ 924(c)(1)(A)(ii),

(c)(1)(D)(ii), and 2. [Criminal Case No. 1:19-cv-00087, Doc. 28: Superseding

Indictment; Doc. 43: Amended Plea Agreement; Doc. 45 Acceptance and

Entry of Guilty Plea]. In pleading guilty, Petitioner agreed to waive his right



     Case 1:19-cr-00087-MR-WCM Document 108 Filed 09/21/21 Page 1 of 5
to appeal his conviction or sentence except for claims of ineffective

assistance of counsel or prosecutorial misconduct. [CR Doc. 43 ¶ 17].

Petitioner was later sentenced to a total term of 120 months’ imprisonment.

[CR Doc. 99]. Petitioner did not file a direct appeal.

      On June 22, 2021, Petitioner filed the present Motion to Vacate,

contending solely that his counsel was ineffective for failing to file a notice of

appeal after the judgment was entered despite Petitioner’s express

instruction to do so. [Doc. 1]. In his claim for relief, Petitioner asks the Court

to allow him to appeal his sentence, or for any other relief to which he may

be entitled. [Doc. 1 at 8].

II.   SECTION 2255 STANDARD OF REVIEW

      A federal prisoner claiming that his “sentence was imposed in violation

of the Constitution or the laws of the United States, or that the court was

without jurisdiction to impose such sentence, or that the sentence was in

excess of the maximum authorized by law, or is otherwise subject to

collateral attack, may move the court which imposed the sentence to vacate,

set aside or correct the sentence.” 28 U.S.C. § 2255(a).

      Rule 4(b) of the Rules Governing Section 2255 Proceedings provides

that courts are to promptly examine motions to vacate, along with “any

attached exhibits and the record of prior proceedings …” in order to


                                        2

      Case 1:19-cr-00087-MR-WCM Document 108 Filed 09/21/21 Page 2 of 5
determine whether the petitioner is entitled to any relief on the claims set

forth therein. After examining the record in this matter, the Court finds that

the arguments presented by Petitioner can be resolved without an

evidentiary hearing based on the record and governing case law.             See

Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

III.   DISCUSSION

       It is well-settled that when a defendant clearly instructs his attorney to

file a notice of appeal from a criminal judgment, the failure to file the notice

of appeal constitutes per se ineffective assistance of counsel. See Roe v.

Flores-Ortega, 528 U.S. 470, 477 (2000). That is, the defendant is presumed

to have suffered prejudice no matter the potential merits of his claims for

relief or whether he has waived his appellate rights, as Petitioner has done

through his written plea agreement in this case.         See United States v.

Poindexter, 492 F.3d 263, 269 (4th Cir. 2007).

       Here, Petitioner asserts in his sworn petition that his attorney failed to

file a direct appeal after being instructed to do so. Specifically, Petitioner

avers that he instructed counsel to file an appeal on his behalf on the day of

his sentencing, but that counsel “through neglect deliberately failed to file

said appeal.” [Doc. 1 at 4]. In its response to Petitioner’s Motion to Vacate,

the Government concedes that Petitioner’s claim of ineffective assistance of


                                        3

       Case 1:19-cr-00087-MR-WCM Document 108 Filed 09/21/21 Page 3 of 5
counsel based on the failure to file a direct appeal after being instructed to

do so warrants the granting of his Motion. [Doc. 3]. The Government further

concedes that the appropriate remedy in this case is to vacate Petitioner’s

judgment and enter an amended judgment so that he may file a direct

appeal. [Id.].

        Upon review of Petitioner’s Motion to Vacate, the Court concludes that

the appropriate remedy in this matter is to vacate the original judgment and

enter a new judgment only for the purpose of allowing Petitioner to pursue a

direct appeal of his conviction and/or sentence in his underlying criminal

case.

IV.     CONCLUSION

        IT IS, THEREFORE, ORDERED that Petitioner’s Motion to Vacate

under 28 U.S.C. § 2255 [Doc. 1] is GRANTED for the reasons stated herein.

The Clerk is directed to prepare an Amended Judgment with the same terms

and conditions as Petitioner’s Judgment filed on July 22, 2020 and submit it

to the Court for consideration. Petitioner shall have fourteen (14) days from

entry of the Amended Judgment to file a Notice of Appeal to appeal to the

Fourth Circuit Court of Appeals.




                                       4

      Case 1:19-cr-00087-MR-WCM Document 108 Filed 09/21/21 Page 4 of 5
                         Signed: September 20, 2021
IT IS SO ORDERED.




                                  5

Case 1:19-cr-00087-MR-WCM Document 108 Filed 09/21/21 Page 5 of 5
